DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
The foreign priority documents JP 2006-099889 filed on March 31, 2006, JP 2006-165310 filed on June 14, 2006, JP 2006-247299 filed on September 12, 2006, and JP 2007-010765 filed on January 19, 2007 have been received in the parent application No. 15/299,871 (now US Patent 10,082,733), and are acknowledged.
	The certified English translation of the foreign priority document JP 2006-099889 filed on March 31, 2006 has been received in the application No. 12/294,386 (now US Patent 8,697,343) on December 22, 2011.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of pre-AIA  35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 7, 8, 0, 12, 14, 15, and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wang (US 2006/0246373).
With regard to claims 1 and 2, Wang teaches a photoresist composition comprising:
-a terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate;
-a phototoacid generator;
-N-alkyl caprolactam as base additive; 
-a PFPA/ECPMA/TMPTA terpolymer additive; and
-solvent (par.0090-0095).
The terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate is an acid-unstable resin including a repeating unit of formula (2) in claim 1, wherein R3 is a methyl group, one R4 is a linear C1 alkyl, and two R4s bond to form a divalent alicyclic hydrocarbon group with the carbon atom.
The PFPA/ECPMA/TMPTA terpolymer of Wang comprises repeating units derived from the monomers: 

    PNG
    media_image1.png
    161
    180
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    193
    182
    media_image2.png
    Greyscale
 (par.0086).
The PFPA repeating unit is equivalent to a first repeating unit of formula (1) in claim 1, wherein R1 is a hydrogen atom, A is an oxycarbonyl group, and R2 is a fully fluorinated alkyl group with 2 carbon atoms.
The ECPMA repeating unit is a second repeating unit of formula (2) in claim 1, wherein R3 is a hydrogen atom, one R4 is a linear C2 alkyl group, and two R4s bond to form a cyclopentane ring together with the carbon atom.
Therefore, the is equivalent to the fluorine-containing polymer in claim 1.
The N-alkyl caprolactam base additive meets the limitations for the “nitrogen-containing compound” in claim 2.
Therefore, the photoresist composition of Wang anticipates the radiation-sensitive composition in claims 1 and 2.
With regard to claims 7, 8, and 10, Wang teaches that the photoacid generator is t-butylphenyl tetramethylene sulfonium perfluorobutanesulfonate (par.0091).
The t-butylphenyl tetramethylene sulfonium perfluorobutanesulfonate is equivalent to an onium ion comprising a cation and an anion of formula R17CnF2nSO3- in claims 7 and 8, wherein R17 is a fluorine atom and n=4.
The t-butylphenyl tetramethylene sulfonium perfluorobutanesulfonate is equivalent to an onium ion having a cation of formula (7-1) in claim 10, wherein k=0,r=0, R14 is a branched alkyl with 4 carbon atoms, the two R16s are linear alkyl groups with 2 carbon atoms, and the two R16s take together represent an unsubstituted divalent group with 4 carbon atoms.
With regard to claim 12, Wang shows that the photoacid generator is contained in the photoresist composition in an amount of 4.03 parts by weight based on 100 parts by weight of the terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate and the PFPA/ECPMA/TMPTA terpolymer additive (see Example 2 in par.0089-0095). This amount is within the claimed range.
With regard to claim 14, Wang teaches that the base additive is N-alkyl caprolactam (par.0103), which is an amide-group containing compound.
With regard to claim 15, Wang teaches that the PFPA/ECPMA/TMPTA terpolymer represents 0.213wt% based on the total weight of the photoresist composition (par.0094). This amount is within the claimed range.
With regard to claim 17, Wang teaches that the PFPA/ECPMA/TMPTA terpolymer has Mw of 19,255 (par.0094). This value is within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2006/0246373).
With regard to claim 13, Wang teaches the radiation-sensitive of claim 2 (see paragraph 5 above). 
Wang shows that the photoacid generator is contained in the photoresist composition in an amount of 4.03 parts by weight based on 100 parts by weight of the terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate and the PFPA/ECPMA/TMPTA terpolymer additive (see Example 2 in par.0089-0095). This amount is not within the claimed range.
The photoacid generator represents 3.88 wt% of the total solids in the photoresist of Example 2.
However, Wang teaches that the photoacid generator may represent up to 40wt% the total solids in the photoresist (par.0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to increase the amount of photoacid generator in the photoresist composition of Example 2 of Wang.
With regard to claim 16, Wang teaches the radiation-sensitive of claim 1 (see paragraph 5 above).
Wang teaches that the PFPA/ECPMA/TMPTA terpolymer represents 0.213wt% based on the total weight of the photoresist composition (par.0094). This amount is not within the claimed range.
However, Wang teaches that the PFPA/ECPMA/TMPTA terpolymer is a non-mixable additive (par.0094), and further teach that a non-mixable additive may be used in an amount of up to 20wt% of the photoresist composition (par.0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PFPA/ECPMA/TMPTA terpolymer in an amount up to 20wt% of the photoresist composition.
The range of up to 20wt% overlaps the claimed range.

Claims 4-6, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2006/0246373) in view of Shima et al. (US 2004/0048192).
With regard to claim 4, Wang teaches the radiation-sensitive of claim 1 (see paragraph 5 above).
The PFPA/ECPMA/TMPTA terpolymer meets the imitations for a fluorine-containing polymer comprising a repeating unit (2) of formula (M-1).
The terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate does not meet the limitations of claim 4.
Shima et al. teach a radiation-sensitive resin composition comprising a resin (A) with acid-labile groups and a photoacid generator (B) (abstract, par.0031-0032).
Shima et al. teach that repeating units derived from monomers of formulas:

    PNG
    media_image3.png
    184
    152
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    174
    118
    media_image4.png
    Greyscale
, wherein R1 is a hydrogen atom or methyl group, and R2 is a alkyl group with 1-4 carbon atoms are used as acid-labile repeating units (par.0020 and par.0031-0034).
The 2-methyl-2-adamantyl methacrylate unit of Wang is a repeating unit derived from the monomer of formula: 
    PNG
    media_image3.png
    184
    152
    media_image3.png
    Greyscale
, wherein R1 and R2 are methyl groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the 2-methyl-2-adamantyl methacrylate unit with a unit derived from a monomer of formula:
 
    PNG
    media_image4.png
    174
    118
    media_image4.png
    Greyscale
wherein R1 is a hydrogen atom or methyl group, and R2 is a alkyl group with 1-4 carbon atoms in the resin component of Wang.
An acid-unstable resin comprising a repeating unit (2) derived from the monomers of formulas (M-1), (M-2), and (M-9) is obvious over a resin component comprising an unit derived from the monomer of formula: 

    PNG
    media_image4.png
    174
    118
    media_image4.png
    Greyscale
wherein R1 is a hydrogen atom or methyl group, and R2 is a alkyl group with 1-4 carbon atoms.
With regard to claim 5, Wang teaches the radiation-sensitive of claim 1 (see paragraph 5 above), but the terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate does not meet the limitations of the claim.
Shima et al. teach a radiation-sensitive resin composition comprising a resin (A) with acid-labile groups and a photoacid generator (B) (abstract, par.0031-0032).
Shima et al. teach that repeating units derived from monomers of formulas:

    PNG
    media_image3.png
    184
    152
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    174
    118
    media_image4.png
    Greyscale
, wherein R1 is a hydrogen atom or methyl group, and R2 is a alkyl group with 1-4 carbon atoms are used as acid-labile repeating units (par.0020 and par.0031-0034).
The 2-methyl-2-adamantyl methacrylate unit of Wang is a repeating unit derived from the monomer of formula: 
    PNG
    media_image3.png
    184
    152
    media_image3.png
    Greyscale
, wherein R1 and R2 are methyl groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the 2-methyl-2-adamantyl methacrylate unit with a unit derived from a monomer of formula: 
    PNG
    media_image4.png
    174
    118
    media_image4.png
    Greyscale
wherein R1 is a hydrogen atom or methyl group, and R2 is a alkyl group with 1-4 carbon atoms in the resin component of Wang.
The resin component of Wang modified by Shima includes a repeating unit (2) wherein two of R4s taken together form a cyclopentane group together with the carbon atom.
With regard to claim 6, Wang teaches the radiation-sensitive of claim 1 (see paragraph 5 above), but the terpolymer of 2-methyl-2-adamantyl methacrylate, -hydoxy--butyrolactone methacrylate, and cyano norbornyl methacrylate does not meet the limitations of the claim.
Shima et al. teach a radiation-sensitive resin composition comprising a resin (A) with acid-labile groups and a photoacid generator (B) (abstract, par.0031-0032).
The resin (A) also comprises lactone-containing repeating units (par.0038).
Shima et al. further show that -hydoxy--butyrolactone methacrylate is functionally equivalent to -butyrolactone (meth)acrylate as lactone-containing repeating unit (par.0072 and par.0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace -hydoxy--butyrolactone methacrylate with -butyrolactone (meth)acrylate in the resin component of Wang.
A -butyrolactone (meth)acrylate is a repeating unit of formula (3-1) wherein R5 is a hydrogen atom or a methyl group, l=1, and R6 is a hydrogen atom.
With regard to claims 9 and 11, Wang teaches the radiation-sensitive of claim 7 (see paragraph 5 above). However, the photoacid generator does not meet the claim limitations.
Shima et al. teach a radiation-sensitive resin composition comprising a resin (A) with acid-labile groups and a photoacid generator (B) (abstract, par.0031-0032).
Shima et al. teach that the acid generator (B) may be a compound of formula (7):

    PNG
    media_image5.png
    140
    140
    media_image5.png
    Greyscale
 (par.0318), wherein X- may be an anion of formula R6CnF2nSO3- (par.0319).
The photoresist composition of Wang is a positive resist composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an acid generator of Shima et al. in the photoresist composition of Wang, because Shima et al. teach this acid generator for a positive resist composition,
Shima et al. teach that in the formula above, R6 may be a bridge alicyclic group having 12 or less carbon atoms (par.0341, par.0411).
An acid generator of formula (7) having an anion of formula R6CnF2nSO3- wherein R6 is a bridge alicyclic group meets the limitations of claim 9
Shima et al. teach that in the formula (7), the cation may be a triphenylsulfonium cation (see par.0343-0346).
An acid generator of formula (7) having a triphenylsulfonium cation meets the limitations of claim 11 for an acid generator wherein R16 are unsubstituted phenyl groups.

Allowable Subject Matter
Claims 3 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wang (US 2006/0246373) fail to teach the radiation-sensitive resin compositions of claims 3, 18, and 20.
There are no prior art teachings that would motivate one of ordinary skill to modify Wang and obtain the radiation-sensitive resin compositions of claims 3, 18, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722